MALLARD, Chief Judge.
The defendant assigned as error the failure of the trial judge to allow his motion for judgment as of nonsuit and to set aside the verdict. The fingerprint evidence, together with the evidence that the house had been broken into and that some of its contents were missing, and the other circumstances, was sufficient evidence to require submission of this case to the jury. See State v. Blackmon, 6 N.C. App. 66, 169 S.E. 2d 472 (1969), and the cases therein cited.
The defendant also assigns as error certain portions of the charge and contends that the trial judge committed error in that he did not instruct the jury properly as to the presumption of innocence, expressed an opinion, did not instruct on circumstantial evidence and failed to charge on a lesser included offense.
*342We hold that the charge presented the law fairly and clearly to the jury, and that the trial judge did not express an opinion.
The defendant has had a fair trial, free from prejudicial error.
No error.
Judges Hedrick and Graham concur.